Case 1:19-cv-02521-LDH-RER Document 90 Filed 04/12/21 Page 1 of 3 PageID #: 2034




                                            April 12, 2021

   Via ECF Filing
   The Honorable Ramon E. Reyes, Jr.
   United States District Court for the Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201

   RE:    Kaikov v. Kaikov, et. al., Case No. 19-cv-2521- LDH-RER
          Opposition to Defendants’ Motion to Compel Plaintiff Answer Specific
          Questions

   Dear Judge Reyes:

           This firm represents Plaintiff Chalamo Kaikov (“Plaintiff” or “Chalamo”) who has
   brought claims, inter alia, for unjust enrichment stemming from an ongoing fraudulent scheme
   masterminded and operated by his cousin Arihay Kaikov (“Arihay”) and the companies he
   owned and controlled1 (collectively, the “Kaikov Defendants”), aimed at luring Plaintiff to
   invest into a purported joint real estate venture.

          I am writing to object to Plaintiff’s Motion to Compel Plaintiff to answer questions that
   involve:
          (1) information related to properties potentially owned in Moscow by Plaintiff’s wife -
              who is not a party to this action, resides in Moscow and has no first hand
              knowledge of any facts related to this matter; and
          (2) information related to rental charges Plaintiff collects from his commercial tenants
              in Moscow – which, as Plaintiff testified, he cannot disclose, one reason being that
              the leases with tenants have confidentiality provisions.

           Despite Defendants’ claims, the above information has zero relevance instantly and the
   questions were posed in bad faith to intimidate Plaintiff with the potential goal of eliciting
   information that would allow Defendant Arihay Kaikov to continue his tactics of threatening
   Plaintiff and Plaintiffs’ family members with retaliatory actions; soliciting Russian police to go



   1
    Defendants Pacific 2340 Corp., Royal A&K Realty Group Inc., A&E.R.E. Management Corp.,
   NY Prime Holding LLC, AG Realty Bronx Corp., as well as other unknown corporate entities.
Case 1:19-cv-02521-LDH-RER Document 90 Filed 04/12/21 Page 2 of 3 PageID #: 2035


THE HONORABLE RAMON E. REYES, JR.
PAGE 2
APRIL 12, 2021

   after Plaintiff, and filing frivolous lawsuits against Plaintiff’s family members. See First
   Amended Complaint, ¶¶ 133-142.

           As a background, during his deposition, Plaintiff, who resides in Russia and who was the
   only investor to the joint venture with Defendant in the United States, testified that he owns and
   rents out several pieces of commercial real estate in Moscow. He also testified that his business
   in Moscow is jointly owned with his wife and brother. Plaintiff refused to answer specifically
   how may “items of real estate” his brother or his wife own individually. Plaintiff further
   explained that the leases he signs with his commercial tenants have confidentiality provisions
   and therefore he cannot disclose how much rent he charges. See February 17, 2021 Transcript of
   Plaintiff’s Deposition at 46-56, attached as Exhibit to Defendants’ Motion.

          Now, 6 weeks after Plaintiff’s deposition, Defendants are seeking to compel Plaintiff to
   answer the above questions. Defendants’ Motion should be denied for the following reasons:

            First, Defendants’ reference to Fed.R.Civ.P. 19 misses the mark. Defendants do not
   specify which parts of the Rule they think may be applicable instantly, because none of them
   are. It is absolutely irrelevant what properties Plaintiff’s wife or his brother own in Moscow –
   they are not part of any agreements or dealings between Plaintiff and his cousin Arihay Kaikov
   in New York. Plaintiff alleges here that he invested his own money into joint venture with Arihay
   to jointly own, renovate, and sell properties in New York for profit. He alleges Arihay defrauded
   him, failed to register properties in the name of joint venture, and kept the money. Nothing in
   this set of facts suggests that “the court cannot accord complete relief among existing parties,”
   as required by Fed.R.Civ.P. 19 (a)(1)(A) or that Plaintiff’s “wife or brother” may claim “an
   interest relating to the subject of the action” to satisfy Fed.R.Civ.P. 19 (a)(1)(B). Simply put,
   Defendants without any factual explanations – of which there are none - are simply trying to
   muddy waters here coming up with unsubstantiated legal theories.

           Second, as explained above, none of the sought information is “reasonably calculated”
   to lead to discovery of admissible evidence. Contrary to Defendants, the number of properties
   owned by wife or brother in Moscow or the exact amount of rent Plaintiff charges his tenants in
   Moscow is hardly information that shows to “what extent [Plaintiff] is a sophisticated party.”
   Whether Plaintiff charges a ruble, a hundred rubles, or thousands of rubles in Moscow on his
   rental properties has no relation to the terms of his agreement with Defendant who solicited
   Plaintiffs’ funds to jointly own and renovate properties in New York. Rather, Defendants have
   no legitimate need for this information other than to use it for improper purposes, such as
   continue his threats to Plaintiff and his family in Moscow, as forth in the Complaint.

          For the above reasons, Defendants’ motion should be denied.

          We thank the Court for consideration of this matter.
Case 1:19-cv-02521-LDH-RER Document 90 Filed 04/12/21 Page 3 of 3 PageID #: 2036


THE HONORABLE RAMON E. REYES, JR.
PAGE 3
APRIL 12, 2021

                                                   Respectfully submitted,

                                                   /s/ Maria Temkin
                                                   Maria Temkin, Esq.
                                            For:   TEMKIN & ASSOCIATES, LLC


   MT
   Cc:   All counsel of record (via ECF System)
